Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 4/12/2021 which amends claims 1, 4-5, 7 and 16-22, and cancels claims 2-3, 6 and 8 has been entered (wherein “claims 16-22” have been renumbered from the previous “claims 17-23”, respectively).  The following office action is applied to the pending claims 1, 4-5, 7 and 9-22.  

          The terminal disclaimer filed on 4/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16612560.  The terminal disclaimer has been recorded and accepted.

      The references cited in the IDS filed 4/12/2021 have been considered by Examiner.
                 EXAMINER' S AMENDMENT
              An Examiner' s Amendment to the record appears below. Should the change and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than payment of the Issue Fee. Authorization for this Examiner' s Amendment was given in communication with Joshua T.  Elliott on 6/7/2021. Applicants agreed the Examiner’s  proposed amendment to claims 1, 4-5, 7 and 21, and agreed to cancel claims 13-18.
         
Claim 1 (currently amended).  A variant polypeptide comprising an amino acid sequence that has is at least 80% sequence identity, at least 81%, at least 82%, at least 83%, at least 84%, at least 85%, at least 86%, at least 87%, at least 88%, at least 89%, at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99% sequence identity to the amino acid sequence of SEQ ID NO:1, wherein the variant polypeptide comprises an amino acid substitution at a residue
  Claim 4 (currently amended). The variant polypeptide of claim 1, wherein the amino acid substitution is selected from the group consisting of: S83D, S83H, S83I, S83N, S83R, S83T, S83Y, I85A, I85C, I85F, I85H, I85L, I85M, I85P, I85S, I85T, 185V, I85Y, T264A, T264D, T264G, T264I, T264L, T264N, T264S, D265A, D265G, D265K, D265L, D265N, D265S, D265T, T268A, T268G, T268K, T268L, T268N, and T268S, wherein the variant polypeptide has lipase activity.
at least 80% sequence identity, at least 81%, at least 82%, at least 83%, at least 84%, at least 85%, at least 86%, at least 87%, at least 88%, at least 89%, at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99% sequence identity to the amino acid sequence of SEQ ID NO:1, wherein the variant polypeptide has at least one and D308A, and wherein the variant polypeptide has lipase activity.

              Claim 7 (currently amended). The variant polypeptide of claim 1, wherein the variant polypeptide is encoded by a nucleic acid sequence that has at least 80% sequence identity to the nucleic acid sequence as set forth in SEQ ID NO:2, and the variant polypeptide has lipase activity.

            Cancel claim 13-18.
Claim 21 (currently amended). A pre-mix for making dough or a baked product prepared from a dough, comprising the variant polypeptide of Claim 1.
Rejoinder practice 
           Claim 1 is allowable (see below). Claims 19-20 (renumbered from the previous “claims 20-21”), previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP  § 821.04(a), the restriction requirement for the claims 19-20  (previous claims 20-21) in Group IV  set forth in the Office action mailed 11/10/2020 is hereby withdrawn. Claims 19-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP  § 804.01.

                                         Rejections withdrawn
 The 101 rejection of claims 1-6, 8 and 10-12 are withdrawn in light of the amendment of  claim 1 and in light of cancellation of claims 2-3, 6 and 8. The amended claim 1 recites that the variant polypeptide has at least 80% sequence identity to SEQ ID NO:1 and recites the substitutions at amino acid residue 83, 85, 264, 265 or 268; and thus, the claimed variant polypeptide” having lipase activity  is not nature-base product or counterpart thereof (step2A: NO). Thus, the claimed product of the amended claim 1 is eligible.
The 112(d) rejection of claim 8 is withdrawn in light of cancellation of the claim 8.
The 112(b) rejection of claims 3-6 and 8-9 is withdrawn in light of the amendment of  claims 4-5, and in light of cancellation of claims 3, 6 and 8.
The 112(a) rejection of claim 8  is withdrawn in light of cancellation of the claim 8.
The 102 rejection of claims 1-3, 6, 8, 10 and 22-23 by US 20030003561 is withdrawn in light of the amendment of  claim 1, and in light of cancellation of claims 2-3, 6 and 8. It is noted the  previous “claims 22-23’ have been renumbered as instant “claims 21-22”.
The 103 rejection of claims 11-12 by US 20030003561 and US 20020094367 is withdrawn in light of the amendment of claim 1.
The ODP rejection of claims 1-6 and 8-12 over Application 16612560 is withdrawn in light of applicants’ submission of the terminal disclaimer (see above) and in light of cancellation of claims 2-3, 6 and 8.

  		                   Reasons allowed 
The closest prior art is US 20030003561 (‘561) which teaches a naturally occurring lipolytic enzyme having lipase activity wherein said enzyme has the amino acid sequence of SEQ ID NO:2 which has 97% sequence identity to instant SEQ ID NO:1. Said enzyme (‘561) comprises the amino acid substitution at residue 263, i.e., D263N, wherein amino acid residue numbering is according to instant SEQ ID NO:1. However, the currently amended claim 1 does not set forth the substitution at residue “ D263”. Correspondingly, in the currently amended claims 4-5, all the substitutions at D263 (e.g., D263G, D263K, D263R, D263S) have been deleted out.  Neither ‘561 nor the other cited reference US 20020094367 reasonably teaches or suggests the claimed variant polypeptide (having lipase activity) that comprises the substitution at residue 83, 85, 264, 265 or 268 of SEQ ID NO:1 and has at least 80% sequence identity to SEQ ID NO:1.  After further searching for substitution mutations of lipase that has at least 80% sequence identity to instant SEQ ID NO:1, it was found that the claimed product of the amended claim 1 is free from prior art. 
Therefore, claims 1, 4-5, 7, 9-12 and 19-22 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/Samuel  W. Liu/
Examiner, Art Unit 1656
June 9, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600